                                                                       EDL




                             S DISTR
                          ATE       IC
                        ST            T
                    D
                                                          Susan Y. Soong
                                              CO
               E
             IT




                                                UR
           UN




                                                  T




12/17/18
           N O RT




                                                   NI A
                                               OR
              HE




                                              IF




                    N
                                              AL
                    R




                        DI
                             S T RI T O F C
                                   C
